Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 as written appears to exclude any ultrafiltration downstream of the claimed diafiltration step (which would be upstream of the claimed steps for prefiltration and virus filtration).  However, given the broadest reasonable interpretation, either of the prefiltration or virus filtration steps could be considered an ultrafiltration step (as ultrafiltration typically includes pore sizes consistent with the prefiltration, and typically includes filters suitable for virus removal).  The claim language for the purpose of examination is interpreted as excluding additional steps beyond those already recited, but the claim language should be corrected to clarify that this is the case.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
See the 112(b) above.  Claim 7 may be interpreted, given the broadest reasonable interpretation, as excluding the steps required by claim 1 (as either of those could be considered ultrafiltration), which would render claim 7 as an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et al (US PGPub 2013/0056415 A1) in view of Rosenberg et al (Ultrafiltration concentration of monoclonal antibody solutions…, Journal of Membrane Science, 2009) and Hongo-Hirasaki et al (Effect of Antibody Solution Conditions on Filter Perfromance…, American Institute of Chemical Engineers, 2010).
With respect to claim 1, Kozlov teaches systems and methods for filtering protein-containing solutions, e.g. monoclonal antibodies and related proteins of practical interest [0004] which may include 
Kozlov essentially differs from the instant claims in that Kozlov does not specify the use of a high concentration protein solution, and does not limit the size of the virus removal membrane based on e.g. trimer or multimer content of the feed.
However, Rosenberg teaches that high concentration low volume formulations of monoclonal antibodies are in high demand in e.g. the field of medical treatment [Sec. 1, Introduction] and teaches various ways of addressing filtration and aggregation, because typical conditions may cause generation of aggregates i.e. dimers, trimers, and multimers [Abs, Sec. 1, Introduction].  See also Hongo-Hirasaki, which examines antibody production process optimizations which may be necessary due to variations in feed conditions from upstream processes, e.g. variations in concentration, ionic strength, pH, and the like [Sec. 1, Introduction] and examine the filtration performance as it varies under conditions, including concentration [Abs, Fig. 14].  Dimers and higher multimers were detected at least at low pH conditions i.e. pH 3, and dimer content increased at higher pH values [pg. 1083, Effect of pH…, Fig. 9].
It would have been obvious to one of ordinary skill in the art to optimize the protein concentration, including the concentration of aggregates such as trimers and higher multimers, in the feed to Kozlov’s taught system because, as in Rosenberg and Hongo-Hirasaki, high concentration solutions may have considerable value in practice but have tradeoffs in terms of filtration performance, and aggregates may be highly condition-dependent and pose additional fouling risk.  Regarding the size of the virus filter, see MPEP 2144.04 IV.A; changes in size are obvious to those of ordinary skill in the art.
With respect to claim 2, as above Kozlov teaches polysulfones may be employed, though polyamides and fluororesins (PTFE, PVDF) are contemplated as well [0071].
With respect to claim 3, as above Kozlov teaches embodiments employing hydrophobic PES.
With respect to claim 4, as above Kozlov teaches removal of large multimers, and Rosenberg [Fig. 9] indicates that even optimal avoidance of aggregates will produce large multimers of greater than 100 nm size, such that removal of such substances would at minimum have been obvious.
With respect to claims 10 and 11, Kozlov teaches that prefiltration (16), (35) may lead directly into secondary filtration i.e. virus removal (22), (40) [0108-0112, Figs. 1-2], such that they are successively performed.
With respect to claim 12, Kozlov teaches that sheet shapes may be employed for filtration [0065-0066].
With respect to claim 13, Kozlov teaches producing a coated membrane for the prefiltration, which may be sufficient to constitute a multilayer membrane [Abs].  Further, Kozlov teaches that the prefiltration may include multiple layers [0020].
With respect to claim 15, as above the prefiltration removes aggregates and the like such that viscosity would be reduced.
With respect to claims 16 and 17, as above the processes may be employed for feeds containing monoclonal antibodies.
With respect to claims 18 and 19, as above Kozlov teaches PVDF may be employed for virus removal.
With respect to claim 20, Kozlov teaches that the employed membranes have an LRV of about 8 or greater for viruses with a particle size between 10-100 nm [0126], such that it would necessarily satisfy the claim requirements ( see e.g. [0046] of the instant specification, suggesting that parvovirus would fall within the taught range of high LRV).  See also Hongo-Hirasaki, which teaches LRV of at least 5 for parvovirus [Abs] as a target of interest, such that optimization of the removal in Kozlov’s taught system would at least have been obvious.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et in view of Rosenberg et al and Hongo-Hirasaki et al, optionally in view of Rejendran et al (US PGPub 2016/0176921 A1).
	Kozlov teaches as above but is silent to the use of DF, UF, or TFF upstream of the prefiltration.
	However, Rejendran teaches methods of purifying recombinant proteins [Abs] and teaches that upstream culturing operation may employ e.g. alternating tangential flow filtration to remove e.g. cell debris [0078, 0081], and further that the system may employ ultrafiltration/diafiltration (UF/DF) to concentrate the protein prior to further processing [0005] e.g. before prefiltration and virus removal steps [Fig. 1].  As such, this suggests that the diafiltration (as UFDF) may be directly upstream of the prefiltration, with no further UF required in between.
	It would have been obvious to provide such steps upstream of the purification taught by Kozlov in order to isolate and concentrate the target proteins from their cell culture source. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et in view of Rosenberg et al and Hongo-Hirasaki et al, further in view of Gagnon (US PGPub 2016/0115194 A1).
Kozlov teaches as above but is silent to an upstream step including stirring for 2 hours.
However, Gagnon teaches methods of purifying proteins [Abs] and teaches that an upstream step may include contaminant removal via a precipitation step, including stirring for 2 hours prior to a microfiltration step [0113], applicable to e.g. antibody purification processes.
It would have been obvious to include an upstream step with stirring because, as in Gagnon, upstream processes involving stirring may be useful for contaminant removal or similar functions.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et in view of Rosenberg et al and Hongo-Hirasaki et al, further in view of Nagoya et al (US PGPub 2004/0023017 A1).

However, Nagoya teaches multilayer membranes which include layers with more open pore structures and layers with finer pore structures [Abs] which provides superior permeability while also providing good filtration performance in e.g. protein applications [0001].  Though taught within the context of virus removal, it would be recognized that he principal is applicable to other membranes within such a field, and regardless optimization of the pore structure of the membranes e.g. the prefilter taught by Kozlov would have been obvious given the guidance taught by Nagoya.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et in view of Rosenberg et al and Hongo-Hirasaki et al, optionally in view of Hamamoto et al (US PGPub 2017/0029462 A1 – also available as WO 2015/156403 A1).
	The US publication of Hamamoto is cited as an English-language reference to the disclosure.
Examiner notes that the instant claim language (in the case where a solution containing gold colloids…) may be interpreted as a conditional limitation, such that it need only be satisfied if the condition (filtration of gold colloid) is recited.  In such a case, the instant claim would at minimum be obvious over the modified process taught by Kozlov, which does not require filtering gold colloid.
	Alternatively, see Hamamoto, which teaches substantially the same gold colloid test [Abs] and producing a membrane with the same virus removal properties, and teaches that this advantageously provides high virus removal capability and good filtration efficiency [0022].  The test may be considered at least in part as evaluating the virus loading capability of the membrane [0008].  As such, even if the limitation discussed above is not considered to be conditional, it would have been obvious to one of ordinary skill in the art to ensure that the virus removal membrane taught by Kozlov is capable of high virus loading capacity while still providing good filtration efficiency, and to provide a membrane such as that taught by Hamamoto which may satisfy the proposed conditions.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et in view of Rosenberg et al and Hongo-Hirasaki et al, further in view of Hongo et al (US PGPub 2014/0199262 A1).
	Kozlov teaches as above but is silent to the pH, the ionic strength, or the use of a sugar or basic amino acid additive.  At least Hongo-Hirasaki evaluates performance by controlling ionic strength, pH, and addition of e.g. amino acid (arginine) [Abs, pgs. 1082-1086] and as such may render the claimed ranges obvious i.e. as optimization of the conditions.
	Regardless, Hongo more clearly teaches optimizing conditions for virus filtration [Abs] including ionic strength and pH values that overlap the claimed ranges, and including with addition of additives such as basic amino acids or saccharides [0070] e.g. as buffer solutions.  It would have been obvious to one of ordinary skill in the art to provide such conditions in the feed processed by Kozlov’s taught process to similarly optimize the virus removal behavior.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et in view of Rosenberg et al and Hongo-Hirasaki et al, further in view of Akiyama et al (US 5,891,340).
Kozlov teaches as above.  Given the broadest reasonable interpretation, any membrane could be sterilizable-in-place e.g. through feed of a suitable cleaning solution, and the instant claim language does not require and positive process steps.
Regardless, Akiyama teaches membranes employed for filtration in extrapure water for medical applications and the like, and teaches that they must be periodically sterilized, and teaches processes to achieve this e.g. with steam sterilization [Abs, Col. 1 line 12-Col. 2 line 46].
It would have been obvious to one of ordinary skill in the art to ensure that the membranes employed in Kozlov’s taught process are sterilizable-in-place such that they could be periodically treated as suggested by Akiyama, to maintain their suitability for e.g. medical applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777